DEcLARATloN oF Vno LABELLA
l, VlTo LABELLA, declare as follows:

1. The facts set forth in this declaration are based on my knowledge and, if called as
a witness, l can competently testify to their truthfulness under oath. As to those matters that
reflect a matter of opinion, they reflect my personal opinion and judgment upon the matter.

2. | am a retired lieutenant with the New York City Po|ice Department.

3. Currently, l serve as President of the Christa McAuliffe |ntermediate School PTO,
|nc., a plaintiff in this lawsuit. Christa McAuliffe intermediate School (|S 187) is a New York City
public schoo|, located at 1171 65th Street, Brooklyn, New York 11219. Al| officers of the Christa
McAuliffe PTO are parents of students at the Christa McAuliffe lntermediate School.

4. The mission of the Christa McAuliffe PTO is to raise funds to further the
education of the children at the Christa McAuliffe lntermediate School, to establish a close
relationship between home and school by advancing the opportunity for all parents to become
involved in the school community, provide assistance to teachers and other staff members for
supplemental educational materials and trainings, and provide a transparent forum for sharing
information on issues that impact the students of the Christa McAuliffe lntermediate School.

5. The Christa McAuliffe PTO was formed in part to influence legislation or
administrative proposals that could affect how students from the Christa McAuliffe

|ntermediate School are accepted in New York City's Specia|ized High Schools.

10f2

6. lt is my understanding that Mayor Bill de Blasio and New York City's Department
of Education Chancellor Richard Carranza have adopted a plan to alter the admissions process
for New York City's Specia|ized High Schools.

7. As part of its mission to influence proposals like that made by Mayor de Blasio
and the City's Department of Education, the Christa McAuliffe PTO joins this lawsuit.

8. Additionally, the Christa McAuliffe PTO brings this lawsuit on behalf of its parent-
members and their children, who intend to take the Specia|ized High School Admissions Test
and apply to the city’s Specia|ized High Schools. The Christa McAuliffe PTO represents its
parent-members in this lawsuit.

***

l declare under penalty of perjury that the foregoing is true and correct. Executed on

this 3_0 day of d 0 l/€/'t éef , 2018 at Brooklyn, New Vork.

%,

VlTo LAB

20f2

